Name: 93/421/EEC: Council Decision of 19 July 1993 on the provisional application of the Additional Protocols to the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and certain third countries, of the other part, and to the Europe Agreements between the European Communities and their Member States and the same countries
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  political geography;  international affairs;  European construction
 Date Published: 1993-08-04

 Avis juridique important|31993D042193/421/EEC: Council Decision of 19 July 1993 on the provisional application of the Additional Protocols to the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and certain third countries, of the other part, and to the Europe Agreements between the European Communities and their Member States and the same countries Official Journal L 195 , 04/08/1993 P. 0042 - 0042 Finnish special edition: Chapter 11 Volume 23 P. 0003 Swedish special edition: Chapter 11 Volume 23 P. 0003 COUNCIL DECISION of 19 July 1993 on the provisional application of the Additional Protocols to the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and certain third countries, of the other part, and to the Europe Agreements between the European Communities and their Member States and the same countries(93/421/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to the conclusions of the European Council which took place in Copenhagen on 21 and 22 June 1993, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Communities Additional Protocols to the Interim Agreements on trade and trade-related matters and to the Europe Agreements with Hungary and Poland, and an Additional Protocol to the Interim Agreement on trade and trade-related matters with the Czech Republic and the Slovak Republic; Whereas these Additional Protocols should be applied, with regard to products concerned by the Treaty establishing the European Economic Community, on a provisional basis from 1 July 1993, pending the completion of procedures required for their conclusion, HAS DECIDED AS FOLLOWS: Sole Article The following Additional Protocols shall be applied on a provisional basis from 1 July 1993, pending their formal conclusion: - the Additional Protocol to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part (1), and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, with the exception of Article 7 of the said Additional Protocol, - the Additional Protocol to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, of the other part (2), and to the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, with the exception of Article 6 of the said Additional Protocol, - the Additional Protocols to the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Czech and Slovak Federal Republic, of the other part (3), with the exception of Article 6 of the said Additional Protocols. The texts of the initialled Additonal Protocols are attached to this Decision. Done at Brussels, 19 July 1993. For the Council The President W. CLAES (1) OJ No L 116, 30. 4. 1992, p. 2. (2) OJ No L 114, 30. 4. 1992, p. 2. (3) OJ No L 115, 30. 4. 1992, p. 2.